

115 SRES 710 ATS: Supporting Lights On Afterschool, a national celebration of afterschool programs held on October 25, 2018. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 710IN THE SENATE OF THE UNITED STATESNovember 28, 2018Ms. Collins (for herself and Ms. Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting Lights On Afterschool, a national celebration of afterschool programs held on October
			 25, 2018. 
	
 Whereas more than 28,000,000 children in the United States have parents who work outside the home; Whereas high-quality programs that expand learning opportunities for children, such as afterschool, before-school, summer, and expanded learning opportunities, provide safe, challenging, engaging, and fun learning experiences, including experiences that encourage the study of science, technology, engineering, and math, that help children and youth develop social, emotional, physical, cultural, and academic skills;
 Whereas high-quality afterschool programs and high-quality expanded learning opportunities provide students with hands-on, engaging lessons that are aligned with the school day;
 Whereas high-quality afterschool programs complement regular and expanded school days and support working families by ensuring that the children of those families are safe and productive during the hours parents are working;
 Whereas high-quality afterschool programs engage families, schools, and diverse community partners in advancing the well-being of children and youth in the United States;
 Whereas high-quality afterschool programs that partner with high-quality community-based organizations build stronger communities by integrating schools with the larger community; and
 Whereas Lights On Afterschool, a national celebration of afterschool, before-school, summer, and expanded learning opportunities programs, held on October 25, 2018, highlights the critical importance of those high-quality programs to children and the families and communities of those children: Now, therefore, be it
	
 That the Senate supports Lights On Afterschool, a national celebration of afterschool programs held on October 25, 2018.